SO sa

\O

10
ul
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

Case 3:20-cv-05789-JCC Document 12 Filed 10/02/20 Page 1 of 4

THE HONORABLE JOHN C. COUGHENOUR

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT TACOMA
PORT OF OLYMPIA, IN ADMIRALTY
Plaintiff, Case No. 3:20-cv—05789—-JCC
V. DECLARATION OF LEN FAUCHER

M/V THE DREAM f/k/a EVERGREEN
STATE and JONES GLOBAL
INVESTMENT LLC,

 

Defendants.

 

 

 

Leonard C. Faucher, Jr. (Len Faucher) declares as follows under the penalty of
perjury of the laws of the United States of America:

1. I am the Marine Terminal Director for the Port of Olympia. I am over the age
of eighteen (18) and am otherwise competent to testify to the facts stated herein. I make this
declaration based upon personal knowledge.

2. In my role as Marine Terminal Director, I negotiated and oversaw the account
for dockage and wharfage services provided by the Port of Olympia to the M/V THE
DREAM (the “Vessel”), which has been berthed at the Port since April 2018.

3. From April 2018 to April 30, 2020, pursuant to the terms of the layberth
agreement with the Port, Jones Global agreed to pay $3,500 per month, plus lease excise tax,

to berth the Vessel at the Port’s marine terminal. Copies of the layberth agreement and its
DECLARATION OF LEN FAUCHER - 1 SCHIVABE, Vilomeys at law

1420 Sth Avenue, Suite 3400
Seattle, WA 98101-4010
Telephone: 206-622-1711

PDX\136699\256 1 8\MJHEW29005452.1

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

 

Case 3:20-cv-05789-JCC Document 12 Filed 10/02/20 Page 2 of 4

extensions are attached hereto as Exhibit A. Per the terms of the agreement, interest on
unpaid moorage accrues at 18% per annum. All other services and charges were per the
Port’s published Tariff rates.

4. As set forth in the Verified Complaint and attachments thereto, which I
previously verified, the layberth agreement between Jones Global and the Port was extended
multiple times, ultimately expiring on April 30, 2020. After April 30, 2020, and per the
terms of the agreement, the Port’s published Tariff rate applied instead of the negotiated
$3,500 month berth rate.

5. Jones Global failed to pay for November 2019 moorage and charges, and all
charges thereafter incurred. The Port attempted to work with Jones Global to arrange a buyer
for the Vessel that would repay the Port’s charges, provide insurance for the Vessel, and
arrange for it to leave the dock, but all efforts to privately self the Vessel were to no avail.

6. As of September 15, 2020, the date that the Vessel was arrested by the U.S.
Marshal, the Port was due and owing for the following wharfage services provided to the

Vessel at Jones Global’s request, totaling $88,914.12:

DECLARATION OF LEN FAUCHER - 2 SCENABE, Nattomneys st Law

1420 5th Avenue, Suite 3400
Seattle, WA 98101-1010
Telephone: 206-622-1711

PDX\136699\256 1 8\MIJHEW29005 452.1

 
ao nN DN

mo oO

1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

Case 3:20-cv-05789-JCC Document 12 Filed 10/02/20 Page 3 of 4

Dockage and Operations .

 

47880| 12/2/2019] invoice 4,311.88 | Nov-19|Nov 2019 Dockage

 

 

 

 

3902] 12/31/2019] Finance Charge 48.69 | Dec-19
48075| 1/3/2020] Invoice 3,949.40 | Dec-19|Dec 2019 Dockage
3919| 1/31/2020|Finance Charge 63.79 | Jan-20

 

48333] 2/3/2020|Invoice 3,949.40 | Jan-20|January Dockage

 

48334] 2/4/2020] Invoice 3,060.40 | Feb-20)Dock and rub rail repairs

 

3938] 2/29/2020|Finance Charge 114.26 | Feb-20

 

48556| 3/3/2020)}Invoice 3,949.40 | Feb-20|February Dockage

 

3962] 3/31/2020) Finance Charge 218.13 | Mar-20

 

48861! 4/3/2020|Invoice 3,949.40 | Apr-20|March Dockage

 

3991] 4/30/2020] Finance Charge 280.46 | Apr-20

 

49090] 5/4/2020]Invoice 3,949.40 | May-20|April Dockage

 

4022) 5/31/2020 Finance Charge 348.38 |May-20

 

 

49312| 6/1/2020|Invoice 11,648.25 | May-20|May Dockage at tariff

 

4042| 6/30/2020) Finance Charge 395.38 | jun-20

 

49542| 7/1/2020] Invoice 2,119.98 | Jun-20|June 26-30 Dockage at tariff

 

49541| 7/1/2020] Invoice 10,599.91 | Jun-20}June 1-25 Dockage at tariff

 

4064] 7/31/2020|Finance Charge 473.04 | Jul-20

 

49750) 8/3/2020] invoice 13,799.77 | Aug-20|July Dockage at tariff

 

 

4083] 8/31/2020|Finance Charge 557.72 | Aug-20

 

49993} 9/1/2020|Invoice 13,799.77 | Aug-20| August dockage at tariff

 

3/30/2020] Finance Charge 650.00 | Sep-20] Finance charge is appx

 

A PU Pe OO 1 PO 1 1 1 OD 1 1 > 0 9

9/30/2020] Invoice 6,677.31 | Sep-20|/Sept 1-15 Dockage at tariff

 

 

 

 

 

 

 

 

Dockage, Operations & Finance Fee] $ 88,914.12

 

t. Copies of the invoices for the charges through April 30, 2020 are attached
hereto as Exhibit B. In addition to the agreed dockage, they include a $331.64 charge in
December 2019 for labor involved to provide blocking surrounding the Vessel and a
$3,060.40 charge in February 4, 2020 for damage caused by the Vessel to the Port’s dock.
These were all part of the wharfage services provided to the Vessel.

8. Following the expiration of the layberth agreement in April 30, 2020, the Port
applied its published Tariff rate for dockage. A copy of the Port’s published Tariff No. 11 is
available on the Port’s website (as required by the Federal Maritime Commission) at
portolympia.com/DocumentCenter/View/3578/Olympia-Terminal-Tariff-1 1-July-1-2020.

9; The Port updated its Tariff effective July 1, 2020. From May 1 to June 30,
2020, the published tariff rate for a vessel measuring between 250 and 350 feet in length was

DECLARATION OF LEN FAUCHER - 3 Sor Ee aT

1420 5th Avenue, Suite 3400
Seattle, WA 98101-4010
Telephone: 206-622-1711

PDX\136699\256189\MJHE\29005452. 1

 
aT OD

co

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

Case 3:20-cv-05789-JCC Document 12 Filed 10/02/20 Page 4 of 4

$1,503 per 24 hour period. Per the terms of the Tariff, dockage for vessels in layberth are
charged at 25% of that rate. So, for May 1 to June 30, 2020, the Vessel incurred dockage at a
Tariff rate of $375.75 per 24 hour period (plus applicable taxes). From July 1 to September
15 (and to the current time), the published dockage rate for the Vessel is $1,578, which
applying the 25% layberth deduction, equates to a daily charge of $394.50 (plus applicable
taxes).

10. The fact that the Vessel is uninsured presents pressing liability concerns for
the Port. In addition to those liability concerns, the Vessel is currently occupying a large
berth which would otherwise be used by the Port for income generating activities.

11. On top of the amounts owed to the Port for unpaid wharfage prior to the
arrest, and on top of amounts that the Vessel is preventing the Port from making by
occupying a large berth, the Port is incurring significant custodial fees associated with the
arrest, which increase daily the longer this action draws out. As of the date of the signing of
this Declaration, the Port has incurred more than $15,000 in custodial costs since the
Vessel’s arrest, including Marshal fees, costs of the Substitute Custodian, and ongoing
dockage at the Port. The Port will continue to accrue these custodial costs up through the
date that the Vessel is released or sold. It is my personal belief, based on conversations |
have had with prior interested buyers, that the likely sales proceeds from a sale of the Vessel
will not be nearly sufficient to pay custodial costs and the Port’s lien. Thus, it is imperative

that the Port move quickly with the sale to prevent further losses associated with the Vessel.

sc ‘
Dated this / ~ day of CAfeber- _, 2020 at Loy mep ¢__, Washington.

éonard C. Fauckér Jr. <—~

DECLARATION OF LEN FAUCHER - 4 somiiamiagl res lia

1420 5th Avenue, Suite 3400
Seattle, WA 98101-4010
Telephone: 206-622-1711

 

PDX\136699\256 1 89\MJHE\29005452.1

 
